Case 1:21-cr-20151-UU Document 6 Entered on FLSD Docket 05/19/2021 Page 1 of 1


                    UNITED STATES D ISTRICT COURT
                    SOUTX RN D ISTRICT OF FLORIDA
                           M lA M lDIV ISION

                    CaseNo.21-CR-20151-UNGARO (SEM ED)



UM TED STATES OF AW RICA,
         Plaintiff,




V GUEL AN DRES GUTIERREZ D IM ,
            Defendantts).
                       /



      TH IS CAUSE cam e before the Courtand pursuant to proceedings it is

thereupon,PUR SU A N T TO Tlv AR RE ST O F TIv A BO V E N A W D

DEFEN DANT,TH IS CA SE IS H EREBY U N SEALED .

D O N E A N D O R D ER ED atM iam i,Florida.



D ated:5/18/2021




                              A licia M .O tazo-R eyes
                              U M T ED STA TE S M AG IST R AT E JU D G E
